       Case 1:20-cv-12183-PBS Document 9 Filed 07/23/21 Page 1 of 3



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS
________________________________________
                                         )
THOMAS ANDERSON,                         )
          Plaintiff,                     )
                                         )
v.                                       )     Civil Action No.
                                         )     20-12183-PBS
BARABARA DUBE,                           )
MARK BURRELL,                            )
MARK EMERO,                              )
MRS. MARK EMERO,                         )
KEVIN RHINEY,                            )
LINEAR PROPERTY MANAGEMENT               )
SHAW PLACE CONDOMINIUM,                  )
INSURNCE LINEAR PROPERTY MANAGEMENT      )
SHAW PLACE CONDOMINIUM INSURANCE,        )
                                         )
          Defendants.                    )
________________________________________)

               ORDER DISMISSING CASE WITHOUT PREJUDICE

                             JULY 23, 2021

SARIS, D.J.
     Before the Court is pro se plaintiff Thomas R. Anderson’s

(“Anderson”) Motion to Amend the Complaint (ECF No. 7) to bring

a claim under Title III of the Americans with Disabilities Act,

42 U.S.C. § 12182.    The motion is DENIED and this action is

DISMISSED without prejudice.

     As an initial matter, Anderson cannot represent Ms. Allan

and it is unclear whether she is even aware of the amended

complaint.    Pursuant to Local Rule 83.5.5(b), Anderson, who is

apparently not an attorney, may not represent any other persons

before this Court.    Moreover, Ms. Allan has not signed the
       Case 1:20-cv-12183-PBS Document 9 Filed 07/23/21 Page 2 of 3



amended complaint.    See Fed. R. Civ. P. 11.      There is no need to

permit leave to cure these apparent defects where the action is

otherwise being dismissed without prejudice.

      Second, and substantively, Anderson’s sole claim is a Title

III ADA claim that the Court previously explained fails as a

matter of law.   See March 29, 2021 Memorandum and Order, ECF No.

4.   As the First Circuit has recently held, and Anderson was

previously informed, see id., Title III of the ADA excludes

claims for monetary damages for past harm; rather, only

“forward-looking” injunctive relief is available. G. v. Fay

School, 931 F.3d 1, 9 (1st Cir. 2019).       To be clear, injunctive

relief is not monetary relief.      Moreover, on the face of the

complaint, there is apparently no further injunctive relief

available where the requested railings were installed in

December 2019.   Proposed Am. Compl. 3, ECF No. 7-1. Accordingly,

presuming a claim could be brought under Title III of ADA on the

face of the proposed amended complaint, it fails to state a

claim upon which relief can be granted.

      This Order does not preclude Anderson from pursuing a new

case in this Court if he can articulate a federal claim as he

was previously permitted leave to do under a different federal

statute or other basis for federal jurisdiction, if any.          It

further does not preclude Anderson’s pursuit of state law



                                    2
       Case 1:20-cv-12183-PBS Document 9 Filed 07/23/21 Page 3 of 3



claims, if any, in state court, and any such state claims are

dismissed without prejudice.

     Accordingly, this action is DISMISSED without prejudice

pursuant to 28 U.S.C. § 1915.      The motion for summary judgment

(ECF No. 8) and motion for appointment of counsel (ECF No. 6)

are each DENIED as MOOT.1    The Clerk is directed to enter a

separate order of dismissal.

So Ordered.

                                        /s/ Patti B. Saris
                                        PATTI B. SARIS
                                        United States District Judge




1 In Anderson’s motion for summary judgment, he requests, among
other things, for this Court to “cause defendants jail time with
federal charges.” Mot. Summ. J. 2, ECF No. 8. This Court does
not have the authority to bring federal criminal charges. See
May v. May, CV 17-40048-DHH, 2017 WL 10741912, at *2 (D. Mass.
Apr. 25, 2017), report and recommendation adopted, 4:17-CV-
40048, 2017 WL 10742249 (D. Mass. May 25, 2017).



                                    3
